UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Mark One xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-496 HERCULES INCORPORATED A Delaware Corporation I.R.S. Employer Identification No. 51-0023450 Hercules Plaza 1313 North Market Street Wilmington, Delaware 19894-0001 Telephone:302-594-5000 www.herc.com Securities registered pursuant to Section 12(b) of the Act (Each class is registered on the New York Stock Exchange, Inc.) Title of each class Common Stock ($25/48 Stated Value) 8% Convertible Subordinated Debentures due August 15, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesx No ¨. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.Yes ¨ Nox. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kx. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer x Accelerated filer ¨Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨Nox . The aggregate market value of registrant's common stock, $25/48 stated value ("Common Stock") held by non-affiliates based on the closing price on the last business day of the Company's most recently completed second fiscal quarter, or June29, 2007, was approximately $2.3 billion. As of February 27, 2008, the registrant had 113,490,756 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive Proxy Statement for its 2008 Annual Meeting of Shareholders (the "Proxy Statement"), when filed, will be incorporated by reference in Part III of this report. Table of Contents HERCULES INCORPORATED FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2007 TABLE OF CONTENTS Page PART I Forward-Looking Statements 3 ITEM 1.Business 3 ITEM 1A. Risk Factors 7 ITEM 1B. Unresolved Staff Comments 9 ITEM 2.Properties 10 ITEM 3.Legal Proceedings 10 ITEM 4.Submission of Matters to a Vote of Security Holders 10 PART II ITEM 5.Market for Hercules’ Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities 11 ITEM 6.Selected Financial Data 12 ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Business Overview 13 Critical Accounting Estimates 15 Results of Operations – Consolidated Review 17 Results of Operations – Segment Review 23 Liquidity and Capital Resources 30 Financial Condition 32 Commitments and Contractual Obligations 33 Indemnifications 35 Off-Balance Sheet Arrangements 35 Recent Accounting Pronouncements 35 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 8.Financial Statements and Supplementary Data 37 ITEM 9.Changes in and Disagreements with Accountants on Accounting and Financial
